Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Adam V. Vickery (Reg. 
No. 62,983) on 07/12/2021. The claims have been amended as follow. 

Claim 1 has been amended to read:   

   --Claim 1 (Currently Amended): A hot dog slicer comprising:
a tubular body having a lumen defined by an inner surface of said tubular body between front and rear opening therein, wherein said inner surface comprises a first portion opposite a second portion, and said lumen has a diameter of approximately 1.25 inches to approximately 1.5 inches;
 a cutting mechanism comprising a first blade and a second blade   , wherein said first blade extends inward from said first portion of said inner surface of said tubular body in cantilever fashion, and said second blade extends inward from said second portion of said inner surface of said tubular body in cantilever fashion, 

wherein said first blade and said second blade have ,  and partially overlap,
wherein said first blade and said second blade extend inward between approximately 0.75 inches to approximately 0.97 inches each, and
wherein said first blade is disposed approximately 0.15 inches below the cross-sectional center of said tubular body, and said second blade is disposed approximately 0.15 inches above the cross-sectional center of said tubular body.--.


Response to Amendment
2.            The declaration under 37 CFR 1.132 filed 06/24/2021 is sufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 102(a) (1) and 35 U.S.C. 103 (a). 

Reasons for Allowance              
        Claims 1, 4, 7 and 21-22 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the lumen has a diameter 

              Regarding claim 1, Pesce (2.675,580), Hodges et al. (6,018,876), Kenney (4,976,029), Gafliardi, Jr. (5,069,914), Cumpton et al. (2006/0042434 A1) and Mauro (2004/0093738 A1) alone or in combination, as applied to the rejection of the claims in the Non-Final Rejection mailed on 03/04/2021, does not teach the above-mentioned limitations set forth in claim 1.   

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.   
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    July 14, 2021